Affirmed; Opinion Filed June 28, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00990-CR
                                      No. 05-17-00991-CR
                                      No. 05-17-00992-CR
                         GERARD MONTRELL PERRY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
              Trial Court Cause Nos. F16-11984-K, F16-11985-K, F16-11986-K

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Stoddart
                                    Opinion by Justice Myers
       Appellant Gerard Montrell Perry waived a jury trial and pleaded guilty to evading arrest;

aggravated assault of a public servant with a deadly weapon, a motor vehicle; and abandonment

of a child. After finding appellant guilty, the trial court assessed punishment at ten years’

imprisonment for evading arrest, fifteen years’ imprisonment for aggravated assault of a public

servant, and two years’ confinement in state jail for abandonment of a child. On appeal, appellant’s

attorney filed a brief in which she concludes the appeals are wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents

a professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining

whether brief meets requirements of Anders). Counsel delivered a copy of the brief to appellant.
We advised appellant of his right to file a pro se response, but he did not file a pro se response.

See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to

file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

       We affirm the trial court’s judgments.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
170990F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 GERARD MONTRELL PERRY,                               On Appeal from the Criminal District Court
 Appellant                                            No. 4, Dallas County, Texas
                                                      Trial Court Cause No. F16-11984-K.
 No. 05-17-00990-CR         V.                        Opinion delivered by Justice Myers.
                                                      Justices Lang and Stoddart participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 28th day of June, 2018.




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 GERARD MONTRELL PERRY,                               On Appeal from the Criminal District Court
 Appellant                                            No. 4, Dallas County, Texas
                                                      Trial Court Cause No. F16-11985-K.
 No. 05-17-00991-CR         V.                        Opinion delivered by Justice Myers.
                                                      Justices Lang and Stoddart participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 28th day of June, 2018.




                                                –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 GERARD MONTRELL PERRY,                               On Appeal from the Criminal District Court
 Appellant                                            No. 4, Dallas County, Texas
                                                      Trial Court Cause No. F16-11986-K.
 No. 05-17-00992-CR         V.                        Opinion delivered by Justice Myers.
                                                      Justices Lang and Stoddart participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 28th day of June, 2018.




                                                –5–